#28331, #28332, #28333-dismiss-PER CURIAM
2018 S.D. 44

                            IN THE SUPREME COURT
                                    OF THE
                           STATE OF SOUTH DAKOTA

                                   ****

IN THE MATTER OF PUC DOCKET
HP 14-0001, ORDER ACCEPTING
CERTIFICATION OF PERMIT ISSUED
IN DOCKET HP 09-001 TO
CONSTRUCT THE KEYSTONE XL
PIPELINE.
                                   ****

                  APPEAL FROM THE CIRCUIT COURT OF
                      THE SIXTH JUDICIAL CIRCUIT
                    HUGHES COUNTY, SOUTH DAKOTA

                                   ****

                     THE HONORABLE JOHN L. BROWN
                                Judge

                                   ****

TRACEY ANN ZEPHIER of                       Attorneys for appellant
Fredericks Peebles & Morgan, LLP            Cheyenne River Sioux Tribe
Rapid City, South Dakota                    #28331.

THOMASINA REAL BIRD
JENNIFER S. BAKER of
Fredericks Peebles & Morgan, LLP            Attorneys for appellant
Louisville, Colorado                        Yankton Sioux Tribe #28332.

BRUCE ELLISON
Rapid City, South Dakota
and
ROBIN S. MARTINEZ of
The Martinez Law Firm, LLC                  Attorneys for appellant Dakota
Kansas City, Missouri                       Rural Action #28333.

                                   ****

                                            ARGUED ON APRIL 17, 2018
                                            OPINION FILED 06/13/18
                                   ****

ADAM de HUECK                             Attorneys for appellee
Pierre, South Dakota                      Public Utilities Commission.

JAMES E. MOORE of
Woods Fuller Shultz & Smith P.C.
Sioux Falls, South Dakota

and

WILLIAM G. TAYLOR of
Taylor Law Firm                           Attorneys for appellee Trans-
Sioux Falls, South Dakota                 Canada Keystone Pipeline.
#28331, #28332, #28333

PER CURIAM

[¶1.]        TransCanada Keystone Pipeline LP (TransCanada) applied to the

South Dakota Public Utilities Commission (the Commission) for a permit to

construct the Keystone XL Pipeline in South Dakota. Following a contested

proceeding, the Commission granted the permit subject to 50 conditions. None of

the parties in that proceeding—including Dakota Rural Action, a party to the

current appeal—appealed the order issuing a permit. Because TransCanada was

unable to commence physical construction within four years, it subsequently

certified that it continued to meet the permit conditions as required by

SDCL 49-41B-27. Upon receipt of that certification, the Commission opened a

docket, allowed the intervention of numerous parties, conducted an evidentiary

hearing, and ultimately issued an order accepting the certification. The Cheyenne

River Sioux Tribe, the Yankton Sioux Tribe, and Dakota Rural Action (collectively,

“Appellants”) each appealed the Commission’s decision to circuit court, which

affirmed. On appeal to this Court, Appellants argue that the Commission and the

circuit court committed numerous errors. We consolidated the appeals, and because

the circuit court lacked jurisdiction to hear the appeals, we do not reach the parties’

arguments. Therefore, we vacate the circuit court’s decision and dismiss the appeal.

                          Facts and Procedural History

[¶2.]        In 2008, TransCanada announced its plan to construct the Keystone

XL Pipeline. The Keystone XL Pipeline would connect to existing segments of the

Keystone Pipeline system, which carries tar-sands crude oil from Alberta, Canada,

to delivery points in Oklahoma and Texas. The proposal included placing a


                                          -1-
#28331, #28332, #28333

36-inch-diameter steel pipe capable of transporting up to 900,000 barrels of oil per

day. The South Dakota portion of the project would begin at the Montana border

and exit into Nebraska. The pipeline would extend 314 miles, crossing portions of

Harding, Butte, Perkins, Meade, Pennington, Haakon, Jones, Lyman, and Tripp

counties.

[¶3.]         On March 12, 2009, TransCanada filed an application with the

Commission for a construction permit pursuant to SDCL chapter 49-41B, the South

Dakota Energy Facility Permit Act. The Commission opened Docket HP09-001, and

on April 6, the Commission issued a notice of application, an order for and notice of

public-input hearings, and a notice of opportunity to apply for party status. The

Commission held two public hearings on April 27 and a third on April 28, where

individuals presented comments and questions at the hearings. In May and June,

the Commission granted party status to Dakota Rural Action and fourteen other

entities and individuals. Following discovery, the Commission conducted a three-

day contested-case hearing beginning November 2, 2009, at which TransCanada,

Dakota Rural Action, and Commission staff appeared. The Cheyenne River Sioux

Tribe and the Yankton Sioux Tribe, appellants in the present case, were not parties.

[¶4.]         On February 18, 2010, the Commission voted to grant the permit

subject to 50 conditions,1 including that “Keystone shall comply with all applicable

laws and regulations in its construction and operation of the Project” and that

“Keystone shall obtain and shall thereafter comply with all applicable federal, state



1.      Many of the 50 conditions also contain sub-conditions, totaling 107 separate
        conditions.

                                          -2-
#28331, #28332, #28333

and local permits, including but not limited to: [a] Presidential Permit from the

United States Department of State[.]” The project required a presidential permit

because the pipeline emanated from Canada and crossed an international border.

TransCanada’s application for a presidential permit, filed in 2008, was still pending

at the time of the permit hearing. On June 29, 2010, the Commission issued an

amended final decision and order granting the permit. No party appealed the

Commission’s decision.

[¶5.]        Four years later, TransCanada still lacked a presidential permit, and

construction of the South Dakota portion of the project had yet to begin.

Meanwhile, TransCanada continued to build other portions of the Keystone Pipeline

system outside South Dakota. Desiring to move forward with the Keystone XL

Pipeline, on September 15, 2014, TransCanada filed a certification with the

Commission as required by SDCL 49-41B-27. This statute provides in part that

“if . . . construction . . . commences more than four years after a permit has been

issued, then the utility must certify to the Public Utilities Commission that such

facility continues to meet the conditions upon which the permit was issued.”

[¶6.]        In its “Petition for Order Accepting Certification,” TransCanada

attested that “the conditions upon which the Commission granted the facility

permit . . . continue to be satisfied.” TransCanada stated that it remained “in

compliance with the conditions . . . to the extent that those conditions have

applicability in the current pre-construction phase of the Project” and that

“[TransCanada] will meet and comply with all the applicable permit conditions

during construction, operation, and maintenance of the Project.” TransCanada also


                                          -3-
#28331, #28332, #28333

attached to its certification a quarterly report and a tracking table of changes. The

tracking table identified changes in circumstances to those detailed in the findings

made in the Commission’s 2010 final decision and order. For example,

TransCanada indicated that the total length of the South Dakota portion of the

pipeline had increased by approximately one mile. TransCanada claimed that any

such changes were “either neutral or positive to the Commission’s concerns” and

that “the need, impacts, efficacy, and safety” of the project had not changed in the

intervening years.

[¶7.]        The Commission opened docket HP14-001 for consideration of the

petition for certification. According to the Commission, certification by a utility

rarely attracts much interest. However, given the controversy surrounding the

Keystone XL Pipeline and the magnitude of the project, the Commission decided to

take extraordinary steps to involve the public. Forty-three individuals and entities

applied for intervention, of which 42 received party status. These included the

Cheyenne River Sioux Tribe, the Yankton Sioux Tribe, and Dakota Rural Action.

[¶8.]        Beginning July 27, 2015, the Commission held a nine-day hearing.

Commission Chairman Chris Nelson emphasized at the beginning of the hearing

that “this case is about whether the project continues to meet those 50 Conditions.

It is not a retrial of the original Permit proceeding.” In addition to TransCanada

and the intervenors, Commission staff also appeared as a party. The parties

submitted pre-filed testimony, called witnesses, and conducted extensive

cross-examination.




                                          -4-
#28331, #28332, #28333

[¶9.]        In September and October 2015, the parties submitted post-hearing

briefs. On November 6, 2015, President Obama issued Executive Order 13337,

directing the Secretary of State to reject TransCanada’s application for a

presidential permit. In a written statement, President Obama cited the project’s

lack of a meaningful long-term contribution to the economy, its inability to lower

gas prices for American consumers, and energy security and climate change

concerns as reasons for denying the permit. Subsequently, on November 9, 2015,

Appellants filed a joint motion to dismiss the petition for certification and to revoke

the 2010 permit. Appellants argued that TransCanada could no longer comply with

condition 2 of the permit, which required that TransCanada obtain a Presidential

Permit. However, at a meeting held on December 22, 2015, the Commission

dismissed Appellants’ joint motion, reasoning that TransCanada could theoretically

comply with the condition in the future.

[¶10.]       On January 6, 2016, the Commission approved TransCanada’s petition

for certification, and on January 21, the Commission issued its final decision and

order accepting certification. Appellants and other intervenors appealed the

Commission’s decision to the circuit court. On January 24, 2017, President Trump

issued a presidential memorandum inviting TransCanada to reapply for a

presidential permit. The memorandum directed the Secretary of State to “take all

actions necessary and appropriate to facilitate its expeditious review.”

TransCanada submitted a new application and on March 23 obtained a presidential

permit, which the circuit court took judicial notice of.




                                           -5-
#28331, #28332, #28333

[¶11.]       On March 8, 2017, the circuit court held oral argument at a

consolidated hearing. On June 19, 2017, the court issued a memorandum decision

and an order affirming the decision of the Commission. Appellants each filed an

appeal with this Court, raising numerous issues pertaining to the merits of the

Commission’s decision and the circuit court’s affirmance. After review of the

parties’ submissions, this Court consolidated all three appeals and requested

supplemental briefing on the issue of jurisdiction. Because we conclude that the

circuit court lacked jurisdiction to hear the appeal, we do not reach the merits of the

case.

                              Analysis and Decision

[¶12.]       As a threshold matter, we must first determine whether a right to

appeal exists. See State v. Schwaller, 2006 S.D. 30, ¶ 5, 712 N.W.2d 869, 871. The

issue whether an appeal can lie presents a jurisdictional question, Unzelman v. City

of Sioux Falls, 65 S.D. 266, 272 N.W. 825, 826 (1937), which we review de novo,

Grajczyk v. Tasca, 2006 S.D. 55, ¶ 8, 717 N.W.2d 624, 627. “The test for

determining jurisdiction is ordinarily the nature of the case, as made by the

complaint, and the relief sought.” See Lippold v. Meade Cty. Bd. of Comm’rs,

2018 S.D. 7, ¶ 17, 906 N.W.2d 917, 922. “No right to appeal an administrative

decision to circuit court exists unless the South Dakota Legislature enacts a statute

creating that right.” Daily v. City of Sioux Falls, 2011 S.D. 48, ¶ 24, 802 N.W.2d
905, 915 (emphasis added); accord Unzelman, 272 N.W. at 826. “[W]hen the

[L]egislature provides for appeal to circuit court from an administrative agency, the

circuit court’s appellate jurisdiction depends on compliance with conditions


                                          -6-
#28331, #28332, #28333

precedent set by the [L]egislature.” Schreifels v. Kottke Trucking, 2001 S.D. 90, ¶ 9,

631 N.W.2d 186, 188. Noncompliance deprives the court of subject-matter

jurisdiction. Id. If the circuit court acted without jurisdiction, then “any judgment

it entered in the matter is void,” and we do “not acquire jurisdiction over that

subject matter by the filing of appeal from a final order or judgment.” Cable v.

Union Cty. Bd. of Cty. Comm’rs, 2009 S.D. 59, ¶ 52, 769 N.W.2d 817, 833. Thus,

“[a]n attempted appeal from which no appeal lies is a nullity,” and the circuit

court’s decision on the merits must be vacated. See Elliott v. Bd. of Cty. Comm’rs of

Lake Cty., 2005 S.D. 92, ¶ 15, 703 N.W.2d 361, 368.

[¶13.]         We first observe that SDCL 49-41B-30, SDCL chapter 49-41B’s

authorization for an appeal, does not permit an appeal from certification

proceedings. SDCL 49-41B-30 provides that “[a]ny party to a permit issuance

proceeding aggrieved by the final decision of the . . . Commission on an application

for a permit, may obtain judicial review of that decision[.]” (Emphasis added.)

Appellants are not parties to a “permit issuance proceeding.” SDCL 49-41B-27 does

not require any decision or action by the Commission—it requires only the utility’s

certification—meaning Appellants are not appealing from a “final decision . . . on

an application for a permit[.]” See SDCL 49-41B-30. Thus, neither the nature of

the case nor the relief sought involved a permit application. See Lippold, 2018 S.D.
7, ¶ 17, 906 N.W.2d at 922. Accordingly, SDCL 49-41B-30 does not authorize an

appeal from a certification pursuant to SDCL 49-41B-27.2



2.       The Legislature enacted SDCL 49-41B-27 in 1977. Unlike South Dakota,
         neighboring states have passed laws explicitly permitting parties to appeal
                                                            (continued . . .)
                                          -7-
#28331, #28332, #28333

[¶14.]       Appellants instead contend that the South Dakota Administrative

Procedures Act, SDCL chapter 1-26, contains a broad right of review of

administrative decisions. Under SDCL 1-26-30, “[a] person who has exhausted all

administrative remedies available within any agency or a party who is aggrieved by

a final decision in a contested case is entitled to judicial review[.]” Further,

SDCL 1-26-30.2 provides that “[a]n appeal shall be allowed in the circuit court to

any party in a contested case from a final decision, ruling, or action of an agency.”

According to Appellants, the proceedings below constituted a contested case from

which they appeal as aggrieved parties.

[¶15.]       However, even assuming SDCL chapter 1-26 generally authorizes

appeals from some SDCL chapter 49-41B proceedings, this appeal was not from a

contested case within the meaning of SDCL chapter 1-26. A contested case is “a

proceeding . . . in which the legal rights, duties, or privileges of a party are required

by law to be determined by an agency after an opportunity for hearing[.]”

SDCL 1-26-1(2). The parties dispute whether the Commission’s hearing was

“required by law.” We have said that a hearing is “required by law” when required

by a statute, an agency rule, or a due-process constitutional requirement. Carlson
________________________
(. . . continued)
         from a utility’s certification of continuing suitability. See, e.g., Minn. Stat.
         Ann. § 216E.15 (West 2018) (“Any applicant, party, or person aggrieved by
         the issuance of a site or route permit. . . or a certification of continuing
         suitability filed by a utility with the commission . . . may appeal to the Court
         of Appeals . . . .”); N.D. Cent. Code Ann. § 49-22.1-18 (West 2017). Some of
         these laws precede SDCL 49-41B-27’s enactment: Minnesota, for example,
         enacted its statute in 1973. We presume the Legislature purposefully chose
         its words, and had it intended to include language permitting a party to
         appeal from a utility’s certification, it would have included language
         prescribing this right as our neighboring states have done.


                                           -8-
#28331, #28332, #28333

v. Hudson, 277 N.W.2d 715, 717-18 (S.D. 1979); see also Valley State Bank of

Canton v. Farmers State Bank of Canton, 87 S.D. 614, 621, 213 N.W.2d 459, 463

(1973). Nothing in SDCL 49-41B-27 requires that the Commission conduct a

hearing or make any determination concerning certification, and the parties cite no

administrative rule authorizing or requiring such. And, as we shall explain, infra

¶ 22, it cannot be said that the proceedings affected the due-process rights of

Appellants. Accordingly, the administrative proceeding below was not an

appealable contested case within the meaning of SDCL chapter 1-26.

[¶16.]       Even if certification involved a contested-case proceeding, settled rules

of statutory construction dictate that SDCL chapter 1-26 does not provide appellate

jurisdiction. First, we note that SDCL 49-41B-30 and SDCL chapter 1-26 must be

read in pari materia, the object of which “is to ascertain and carry into effect the

intention of the [L]egislature. [This canon of construction] proceeds upon the

supposition that the several statutes are governed by one spirit and policy, and are

intended to be consistent and harmonious in their several parts and provisions.”

Lewis & Clark Rural Water Sys., Inc. v. Seeba, 2006 S.D. 7, ¶ 15, 709 N.W.2d 824,

831. “Statutes must be construed in pari materia when ‘they relate to the same

person or thing, to the same class of person or things, or have the same purpose or

object.’” Id. (quoting Goetz v. State, 2001 S.D. 138, ¶ 26, 636 N.W.2d 675, 683). The

relevant statutes in SDCL chapter 1-26 and SDCL 49-41B-30 deal with appellate

jurisdiction over agency decisions. As such, we must attempt to harmonize the two,

not read them in isolation.




                                          -9-
#28331, #28332, #28333

[¶17.]       Second, in this endeavor, “[w]e assume that the Legislature intended

no part of its statutory scheme be rendered mere surplusage.” Pitt-Hart v. Sanford

USD Med. Ctr., 2016 S.D. 33, ¶ 13, 878 N.W.2d 406, 411. Appellants’ interpretation

of SDCL chapter 1-26 would have that chapter’s appellate provisions apply to all

Commission proceedings under SDCL chapter 49-41B despite SDCL 49-41B-30.

However, this view of SDCL chapter 1-26 renders SDCL 49-41B-30 unnecessary

because the right to appeal would have already been authorized under SDCL

chapter 1-26. Appellants’ reading of SDCL chapter 1-26 makes SDCL 49-41B-30

superfluous, a result we must avoid if possible.

[¶18.]       Third, we note that the “terms of a statute relating to a particular

subject will prevail over the general terms of another statute.” In re Wintersteen

Revocable Trust Agreement, 2018 S.D. 12, ¶ 12, 907 N.W.2d 785, 789.

SDCL 49-41B-30 specifically addresses appeals from final decisions rendered by the

Commission in pipeline cases under SDCL chapter 49-41B, while SDCL chapter

1-26 generally governs administrative appeals from decisions made by all agencies.

As such, SDCL 49-41B-30 is the more specific of the statutes in question and

prevails over the provisions of SDCL chapter 1-26.

[¶19.]       Fourth, we have said that the more recent statute supersedes an older

statute. Peterson, ex rel. Peterson v. Burns, 2001 S.D. 126, ¶ 29, 635 N.W.2d 556,

567. The Legislature enacted SDCL 1-26-30 in 1966 and SDCL 1-26-30.2 in 1975.

We must presume the 1977 Legislature knew that SDCL chapter 1-26 broadly

authorized appeals from agency decisions when it specifically limited that right of

appeal to permit-issuance proceedings in SDCL 49-41B-30. For the latter to have


                                         -10-
#28331, #28332, #28333

meaning, SDCL 49-41B-30 must be read as a limitation on the general rights

accorded in SDCL chapter 1-26.

[¶20.]         Appellants advance several other arguments in support of their claim

that they possess a right to appeal from a utility’s certification. Appellants observe

that the Commission admitted that the Administrative Procedure Act applied,3 a

determination that Appellants assert warrants deference as the “‘law’ of the

agency.” However, even if the Commission believed (as stated in its notice of

hearing and certification decision) that an appeal was authorized under the

Administrative Procedures Act, its statements cannot confer jurisdiction—only the

Legislature can do so. Daily, 2011 S.D. 48, ¶ 24, 802 N.W.2d at 915. Appellants

also observe that this case presents novel concerns about the certification process

and related statutes. We agree. But the need for guidance from this Court and the

importance of the issues involved do not create jurisdiction, and Appellants cite no

authority contrary to the well-settled rule that this “Court has only such appellate

jurisdiction as may be provided by the [L]egislature” and Article V of the South




3.       Appellants note that the Commission’s notice of the July 27, 2015 evidentiary
         hearing stated that its final decision “may be appealed by the parties to the
         Circuit Court and the Supreme Court as provided by law.” However, even
         assuming that the phrase “provided by law” does not indicate that an appeal
         must be authorized by the Legislature, an agency’s “practice of informing
         individuals of a right to judicial review when no such remedy is available”
         does not itself confer jurisdiction. See Daily, 2011 S.D. 48, ¶ 24 n.11,
802 N.W.2d at 915 n.11. Indeed, “subject matter jurisdiction can[not] be
         conferred on a court . . . by the acts of the parties or the procedures they
         employ,” Lippold, 2018 S.D. 7, ¶ 17, 906 N.W.2d at 922, or by “agreement,
         consent, or waiver,” O’Neill v. O’Neill, 2016 S.D. 15, ¶ 31, 876 N.W.2d 486,
         498.


                                          -11-
#28331, #28332, #28333

Dakota Constitution. Double Diamond Constr. v. Farmers Coop. Elevator Ass’n of

Beresford, 2003 S.D. 9, ¶ 7, 656 N.W.2d 744, 746.

[¶21.]         Despite this, Appellants argue that circuit courts are “courts of general

jurisdiction” that can “hear all civil actions.” March v. Thursby, 2011 S.D. 73, ¶ 16,

806 N.W.2d 239, 243; see also S.D. Const. art. V, § 1. Therefore, Appellants contend

that absent a legislative decree denying a circuit court jurisdiction, an appeal can lie

in circuit court. However, Appellants conflate a circuit court’s original jurisdiction

with its appellate jurisdiction, which, as stated, requires express authorization.

S.D. Const. art. V, § 5; Daily, 2011 S.D. 48, ¶ 24, 802 N.W.2d at 915. Appellants did

not bring an original action in circuit court; rather, they appealed from the

Commission’s order accepting a utility’s certification. As such, principles regarding

general jurisdiction do not apply.

[¶22.]         Finally, Appellants contend that they are entitled to judicial review of

the Commission’s decision as a matter of due process.4 They argue that the

Commission’s handling of the proceedings below violated their procedural

4.       Appellants also suggest that the public-trust doctrine provides an additional
         basis for jurisdiction. The public-trust doctrine imposes a fiduciary duty on
         governmental bodies to safeguard certain natural resources for the public.
         See generally Parks v. Cooper, 2004 S.D. 27, 676 N.W.2d 823. In its brief on
         the merits, Dakota Rural Action urges this Court to extend the doctrine to
         the State’s water resources as well as its land, including soil, native grasses,
         and crops. Dakota Rural Action argues “that the Commission should have
         set a higher bar for companies such as TransCanada, whose activities risk
         damaging the State’s land and resources.”
         However, “the burden of . . . asserting the public trust lies with the party
         asserting it.” Id. ¶ 20, 676 N.W.2d at 829. Dakota Rural Action does not
         elaborate further as to why the public-trust doctrine applies. Moreover,
         Appellants do not explain how the public-trust doctrine can serve as a basis
         for jurisdiction.


                                            -12-
#28331, #28332, #28333

due-process rights, affecting numerous property and liberty interests. These

arguments presume that the governmental activity involved (the Commission’s

acceptance of a utility’s certification of compliance) was a contested case—an

adjudication of rights or privileges—which must adhere to procedures “consonant

with due process.” See In re Application of Union Carbide Corp., 308 N.W.2d 753,

758 (S.D. 1981). But the activity required by SDCL 49-41B-27 involves a utility’s

filing of a certification rather than the Commission’s adjudication of a party’s “legal

rights” or “privileges” after opportunity for hearing. See SDCL 1-26-1(2) (defining

contested-case proceeding). Although the Commission issued an order accepting

TransCanada’s certification, nothing in the statute required that it issue such an

order. Rather, the Commission’s acceptance of TransCanada’s certification was an

administrative act that was part of the Commission’s supervisory responsibilities to

regulate already permitted activities. It was no different than the administrative

activities of countless other regulatory agencies that must monitor compliance with

filing requirements imposed on those who are engaged in previously authorized

construction projects. Thus, the Commission’s statutory duty here is

administrative: it does not involve the quasi-judicial adjudication of Appellants’

liberty and property interests.5 That type of administrative action is not generally



5.    Appellants cite Daily, 2011 S.D. 48, ¶ 18, 802 N.W.2d at 912, in analyzing
      “what process is due in a particular case[.]” In Daily, we examined whether
      the administrative-appeals process employed by the City of Sioux Falls
      deprived Daily, who received several zoning and municipal citations and
      fines, of a protected property interest. Daily challenged the burden of proof
      imposed at a hearing conducted by the City and the limitations placed on his
      ability to “subpoena witnesses or documents or to otherwise investigate the
      basis of the citations before the hearing.” Id. ¶ 19. However, Daily did not
                                                            (continued . . .)
                                          -13-
#28331, #28332, #28333

reviewable by appeal to the courts. See State, Dep’t of Game, Fish & Parks v. Troy

Township, 2017 S.D. 50, ¶ 14, 900 N.W.2d 840, 846 (recognizing that “executive or

administrative duties of a nonjudicial nature may not be imposed on judges, either

directly or by appeal” (citations omitted)).

[¶23.]         We acknowledge that in some cases the Commission may question the

sufficiency of a utility’s certification, but SDCL 49-41B-27 does not provide the

remedy. Instead, SDCL chapter 49-41B contemplates that if the utility can no

longer meet the permit conditions, the Commission may exercise its revocation or

suspension authority under SDCL 49-41B-33.6 Thus, because Commission


________________________
(. . . continued)
         appeal from the hearing. Rather, he initiated and won a
         declaratory-judgment action against the City. Id. ¶ 10, 802 N.W.2d at 910.
         Because “the South Dakota Constitution requires meaningful judicial review”
         of a city’s decision to assess a civil fine, which deprives an individual of a
         protected-property interest, we reviewed whether the hearing examiner held
         the City to its burden and determined that Daily “was not afforded the right
         to meaningful judicial review of the factual basis of the citations that the
         South Dakota Constitution requires.” Id. ¶ 24, 802 N.W.2d at 915. However,
         in so saying, we reiterated the well-established proposition that “[n]o right to
         appeal an administrative decision to circuit court exists unless the South
         Dakota Legislature enacts a statute creating that right.” Id. We noted that
         local units of government are excluded from the definition of an “agency”
         under SDCL chapter 1-26; thus, it was critical that Daily be afforded “an
         opportunity to be heard ‘at a meaningful time and in a meaningful manner.’”
         Id. ¶¶ 24-25 (quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187,
         1191, 14 L. Ed. 2d 62 (1965)).
         This case differs from Daily in that Daily was challenging procedures used to
         enforce zoning regulations, i.e., using citations and fines. That is far different
         from a situation in which an individual claims due-process rights to challenge
         a government’s regulation of others’ activities.

6.       The parties debate what purpose SDCL 49-41B-27 serves if certification does
         not require proof that the utility continues to comply with the conditions
         imposed. Such a communication is simply an administrative act, but one
                                                              (continued . . .)
                                             -14-
#28331, #28332, #28333

proceedings under SDCL 49-41B-27 are not contested-case proceedings, the

Appellants here were not entitled to procedural due process in the Commission’s

acceptance of the certification.

[¶24.]        That is not to say the Commission erred by holding an evidentiary

hearing, particularly given the importance of and the controversy surrounding the

Keystone XL Pipeline. As stated in SDCL 49-41B-1, “energy development in South

Dakota . . . significantly affects the welfare of the population, the environmental

quality, the location and growth of industry, and the use of natural resources of the

state.” The Commission, pursuant to its charge to “ensure that the location,

construction, and operation of facilities will produce minimal adverse effects on the

environment and upon the citizens of this state,” SDCL 49-41B-1, conducted a

hearing to thoroughly consider all available information and evidence. As stated,

SDCL 49-41B-33 empowers the Commission to revoke or suspend a permit if it finds

that the utility cannot comply with the conditions imposed. Additionally,

SDCL 49-41B-34 authorizes civil and criminal penalties for noncompliance.7


________________________
(. . . continued)
         which serves an important function: to put the Commission and the State on
         notice that a utility intends to continue working on a project, sometimes
         many years after the grant of a permit. The Commission may then inquire
         into whether the utility actually remains in compliance. As noted above,
         while SDCL 49-41B-27 does not in and of itself obligate or permit the
         Commission to act, SDCL 49-41B-33 enables the Commission to suspend or
         revoke a permit. As such, nothing in today’s opinion should be construed to
         limit the Commission’s authorization to, for example, conduct hearings or
         solicit public feedback.

7.       SDCL 49-41B-34 provides:
              Any person required by this chapter to have a permit who begins
              construction of a facility without previously securing a permit as
                                                             (continued . . .)
                                           -15-
#28331, #28332, #28333

Nevertheless, SDCL 49-41B-27 by its terms does not direct the Commission to act

either by holding a hearing or by accepting or rejecting certification.

[¶25.]          Even though the Keystone XL Pipeline may pose significant risks, we

must in every case first conclude that subject-matter jurisdiction exists.

Irrespective of the importance or costs of a legal challenge—even one spanning

years, with a record totaling tens of thousands of pages—without having answered

that threshold question in the affirmative, the law constrains us to act no further.

We must therefore vacate the decision of the circuit court and dismiss the appeal.

[¶26.]          GILBERTSON, Chief Justice, and ZINTER, SEVERSON, and KERN,

Justices, and GIENAPP, Retired Circuit Court Judge, participating.

[¶27.]          GIENAPP, Retired Circuit Court Judge, sitting for JENSEN, Justice,

disqualified.




________________________
(. . . continued)
               prescribed by this chapter, or who constructs, operates, or
               maintains a facility other than in compliance with the permit
               and any terms, conditions, and modifications contained therein
               is guilty of a Class 1 misdemeanor and is subject to a civil
               penalty of not more than ten thousand dollars. Each day of
               violation shall constitute a separate offense. The civil penalty
               provided for in this section shall be recoverable by suit filed by
               the Public Utilities Commission and shall be deposited into the
               permanent school fund.

                                          -16-